Citation Nr: 0505227	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disorder, to include as secondary to a 
service-connected right ankle disability.

2.  Entitlement to an increased disability rating for the 
residuals of a fracture to the right second metacarpal, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a right ankle dislocation and sprain/fracture 
deformity of the right tibia, currently evaluated as 20 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied, among other things, the 
veteran's application to reopen a claim of service connection 
for a lumbosacral spine disorder secondary to a service-
connected right ankle disability, and claims for increased 
ratings for both the residuals of a fracture of the right 
second metacarpal and for the residuals of a right ankle 
dislocation and sprain/fracture deformity of the right tibia.  
These claims were subsequently denied by the Board in an 
August 2003 decision.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter the Court).  
In June 2004, while the case was pending, the VA's Office of 
General Counsel (OGC) and the veteran's attorney filed a 
Joint Motion (Motion) requesting that the Court vacate the 
Board's decision with respect to the above references claims.  
Thereafter, also in June 2004, the Court granted this Motion, 
vacated the Board's August 2003 decision, and remanded the 
case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Finally, it is noted that in August 2003 the Board also 
REMANDED a claim of entitlement to an annual clothing 
allowance.  This is pointed out to the AMC for appropriate 
action.  



REMAND

In the June 2004 Motion, the OGC and the veteran's attorney 
pointed out that, with respect to the new and material 
evidence issue, the Board failed to provide adequate reasons 
and bases as to why a statement made by an examiner in 
October 1996 - to the effect that the veteran had a history 
of low back pain dating back to service - was not new and 
material evidence, given reported complaints of back pain 
made by the veteran during his service.  

In addition, it was noted that while the RO, in the April 
1999 decision and June 2000 statement of the case, addressed 
the claim on a "new and material evidence" basis, it was 
addressed on a direct service connection basis in November 
2001 and November 2002 supplemental statements of the case.  
It was pointed out that the Board then addressed the claim on 
a new and material evidence basis, and that on REMAND the 
Board should ensure that the veteran was provided with proper 
notice of the relevant law and regulations regarding this 
claim.  

Regarding the veteran's claim for an increased evaluation for 
his service-connected residuals of a fracture to the right 
second metacarpal, it was pointed out in the Motion that 
since a December 1999 examination the veteran had provided 
testimony to the effect that, essentially, that his finger 
disability had increased (that, among other things, he could 
not make a fist, button his shirt, etc.).  As such, the 
parties were of the opinion that the veteran should be 
afforded another VA examination.  

Regarding the veteran's service-connected residuals of a 
right ankle dislocation and sprain/fracture deformity of the 
right tibia, it was noted that this disability was currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
impairment of the tibia and fibula, and that the OGC and 
veteran's attorney were of the opinion that the Board should 
consider whether a separate evaluation was warranted for 
arthritis of the ankle (this was diagnosed in August 2000).  
Along these lines, they pointed out that in the event the 
Board considered a Diagnostic Code based on limitation of 
motion, adequate reasons and bases, to specifically include 
the compliance with DeLuca v Brown, 8 Vet. App. 202 (1995), 
should be provided.    

Finally, the Board points out that, relevant to the duty to 
notify, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), subsequent 
implementing regulations, and case law - some of which post-
dated the August 2003 Board decision - require VA to provide 
notice that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and require (4) that VA 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. §3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, it is noted that while a "VCAA/Quartuccio" 
letter was sent to the veteran in December 2001, it listed 
the above discussed low back claim as one of service 
connection for a lumbosacral spine disorder, and did not 
provide the veteran with information regarding how to reopen 
a previously denied claim of service connection for such a 
disorder (i.e. it did not provide him with information 
regarding what evidence would be deemed new and material).  
As well, this letter listed both of the increased rating 
claims discussed above but failed to provide information with 
respect to what evidence was needed to substantiate such 
claims.  On remand, the RO should provide the veteran with 
and appropriate VCAA letter with respect to these claims.  

In view of all of the above, this matter is REMANDED to the 
AMC for the following action:


1.  The AMC must provide the veteran with 
VCAA notification with respect to his 
claims for increased ratings and his 
application to reopen his previously 
denied claim of service connection for a 
back disability to include on a secondary 
basis.  Specifically, a letter should 
inform him of any information and 
evidence not of record (1) that is 
necessary to substantiate the claims, (2) 
that VA will seek to provide, and (3) 
that the claimant is expected to provide; 
and that (4) he should provide any 
evidence in his possession that pertains 
to the claims.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of his 
service-connected residuals of the 
fracture to the right second metacarpal.  
The claims folder should be reviewed 
prior to the examination.  The examiner 
should opine, to the extent possible, 
whether the finger is so disabling that 
it analogous to an amputation, and 
indicate whether the disability results 
in limitation of motion of other digits 
or overall interference of hand function.  
All such findings and rationale should be 
set out in detail.

3.  Thereafter, the RO should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case.  In reviewing the claim for an 
increased rating for the service-
connected residuals of the right ankle 
dislocation and sprain/fracture deformity 
of the right tibia, the RO should 
consider whether a separate evaluation 
for right ankle arthritis is warranted, 
and take into consideration the dictates 
of Deluca.  

Thereafter, the veteran and his 
representative should be afforded an 
adequate opportunity to respond thereto.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




